Citation Nr: 0946873	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-32 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from October 
1962 to October 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted a request for a Travel Board hearing 
that was received by the RO in October 2007.   The Veteran's 
hearing was scheduled for January 2009; however, he requested 
in writing in January 2009 that the hearing be rescheduled 
due to medical treatment.  The Veteran's hearing was 
rescheduled for March 2009, but again the Veteran requested 
in writing that his hearing be rescheduled due to a sudden 
illness.    

Although the Veteran has twice asked for his hearing to be 
delayed, there is no evidence in the record as of the date of 
this REMAND indicating the Veteran wishes to cancel or 
withdraw his request for a Travel Board hearing.  
Additionally, as of the date of this REMAND, no hearing has 
been held.  

Good cause having been shown, the Board has found that 
another hearing should be scheduled.  38 C.F.R. § 20.704(d).  
Since such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 38 C.F.R. §§ 
20.704, 20.1304 (2009).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing per his request.  Appropriate 
notification should be given to the 
appellant and his representative, if any, 
and such notification should be 
documented and associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


